 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
BETWEEN
COUSINS PROPERTIES TEXAS LP
AND
TX-FROST TOWER LIMITED PARTNERSHIP
FROST BANK TOWER
AUSTIN, TEXAS
August 2, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS
    1  
 
       
ARTICLE 2. PURCHASE AND SALE
    8  
2.1. Agreement to Sell and Purchase
    8  
2.2. Earnest Money
    8  
2.3. Purchase Price
    9  
2.4. Closing
    9  
 
       
ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS
    10  
3.1. Due Diligence Inspections
    10  
3.2. Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records
    12  
3.3. Condition of the Property
    12  
3.4. Confidentiality
    13  
 
       
ARTICLE 4. TITLE AND PERMITTED EXCEPTIONS
    13  
4.1. Permitted Exceptions
    13  
4.2. Title Commitment; Survey
    13  
4.3. Delivery of Title
    14  
4.4. Purchaser’s Right to Accept Title
    15  
4.5. Cooperation
    15  
 
       
ARTICLE 5. REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS
    15  
5.1. Representations and Warranties of Seller
    15  
5.2. Knowledge Defined
    19  
5.3. Covenants and Agreements of Seller
    19  
 
       
ARTICLE 6. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
    23  
6.1. Seller’s Closing Deliveries
    23  
6.2. Purchaser’s Closing Deliveries
    25  
6.3. Closing Costs
    26  
6.4. Prorations and Credits
    26  
 
       
ARTICLE 7. CONDITIONS TO CLOSING
    29  
7.1. Conditions Precedent to Purchaser’s Obligations
    29  
7.2. Conditions Precedent to Seller’s Obligations
    32  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 8. CASUALTY AND CONDEMNATION
    34  
8.1. Casualty
    34  
8.2. Condemnation
    35  
 
       
ARTICLE 9. DEFAULT AND REMEDIES
    36  
9.1. Purchaser’s Default
    36  
 
       
ARTICLE 10. ASSIGNMENT
    37  
10.1. Assignment
    37  
 
       
ARTICLE 11. BROKERAGE COMMISSIONS
    37  
11.1. Broker and Advisor
    37  
 
       
ARTICLE 12. INDEMNIFICATION
    37  
12.1. Indemnification by Seller
    38  
12.2. Indemnification by Purchaser
    38  
12.3. Limitations on Indemnification
    38  
12.4. Survival
    39  
12.5. Indemnification as Sole Remedy
    39  
 
       
ARTICLE 13. MISCELLANEOUS
    40  
13.1. Notices
    40  
13.2 Possession
    41  
13.3 Time Periods
    41  
13.4 Publicity
    41  
13.5 Discharge of Obligations
    42  
13.6 Severability
    42  
13.7 Construction
    42  
13.8 Sale Notification Letters
    42  
13.9 Access to Records Following Closing
    42  
13.10 Submission to Jurisdiction
    42  
13.11 Entire Agreement
    43  
13.12 General Provisions
    43  
13.13 Attorney’s Fees
    43  
13.14 Counterparts
    43  
13.15 Effective Agreement
    44  

ii



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

     
Exhibit “A-1”
  Description of Land
 
   
Exhibit “A-2”
  Description of Leasehold Estate
 
   
Exhibit “B”
  List of Personal Property
 
   
Exhibit “B-1”
  Personal Property Exclusions
 
   
Exhibit “C”
  List of Existing Commission Agreements
 
   
Exhibit “D”
  Form of Escrow Agreement
 
   
Exhibit “E”
  List of Existing Environmental Reports
 
   
Exhibit “F”
  List of Leases
 
   
Exhibit “G”
  Title Exceptions
 
   
Exhibit “H”
  Exception Schedule
 
   
Exhibit “I”
  List of Service Contracts
 
   
Exhibit “J-1”
  Form of Tenant Estoppel Certificate
 
   
Exhibit “J-2”
  Form of Seller Estoppel
 
   
Exhibit “K”
  Form of Ground Lessor Estoppel Certificate
 
   
Exhibit “L”
  Property Tax Appeals
 
   
Exhibit “M”
  Description of Terms of Prospective New Leases, Lease Terminations and Lease
Amendments
 
   
Exhibit “N”
  Unpaid Tenant Inducement Costs and Leasing Commissions

iii



--------------------------------------------------------------------------------



 



SCHEDULE OF CLOSING DOCUMENTS

     
Schedule 1
  Form of Special Warranty Deed
 
   
Schedule 2
  Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations
 
   
Schedule 3
  Form of Bill of Sale to Personal Property
 
   
Schedule 4
  Form of Assignment and Assumption of Service Contracts
 
   
Schedule 5
  Form of General Assignment of Seller’s Interest in Intangible Property
 
   
Schedule 6
  Form of Assignment and Assumption of Ground Lease
 
   
Schedule 7
  Form of Seller’s Certificate (as to Seller’s Representations and Warranties)
 
   
Schedule 8
  Form of Seller’s FIRPTA Affidavit
 
   
Schedule 9
  Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)
 
   
Schedule 10
  Intentionally Omitted
 
   
Schedule 11
  Form of New Management Agreement

iv



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
FROST BANK TOWER
     THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into
this 2nd day of August, 2006 (the “Effective Date”), by and between COUSINS
PROPERTIES TEXAS LP, a Texas limited partnership (“Seller”), and TX-FROST TOWER
LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
W I T N E S E T H:
     WHEREAS, Seller desires to sell certain improved real property commonly
known as “Frost Bank Tower” located at 401 Congress Avenue, Austin, Travis
County, Texas, together with certain related personal and intangible property,
and Purchaser desires to purchase such real, personal and intangible property;
and
     WHEREAS, the parties hereto desire to provide for said sale and purchase on
the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE 1.
DEFINITIONS
     For purposes of this Agreement, each of the following capitalized terms
shall have the meaning ascribed to such terms as set forth below:
     “Assignment and Assumption of Ground Lease” shall mean the form of
assignment and assumption of Ground Lease to be executed and delivered by Seller
and Purchaser at the Closing in the form attached hereto as Schedule 6.
     “Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as Schedule 2.
     “Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Seller and Purchaser at the Closing in the form attached hereto as
Schedule 4.
     “Basket Limitation” shall mean an amount equal to $100,000.00;

 



--------------------------------------------------------------------------------



 



     “Bill of Sale” shall mean the form of bill of sale to the Personal Property
to be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as Schedule 3.
     “Broker” shall have the meaning ascribed thereto in Section 11.1 hereof.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banking institutions in the State of Texas or Georgia are
authorized by law or executive action to close.
     “Cap Limitation” shall mean an amount equal to two percent (2%) of the
Purchase Price.
     “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to the terms of this Agreement.
     “Closing Date” shall have the meaning ascribed thereto in Section 2.4
hereof.
     “Closing Documents” shall mean any certificate, instrument or other
document delivered pursuant to this Agreement.
     “Commission Agreements” shall have the meaning ascribed thereto in
Section 5.1(g) hereof, and such agreements are more particularly described on
Exhibit “C” attached hereto and made a part hereof.
     “Cousins” shall mean Cousins Properties Incorporated, a Georgia
corporation.
     “Cousins Services” shall mean Cousins Properties Services LP, a Texas
limited partnership.
     “Dewey” shall mean Dewey Ballantine LLP.
     “Due Diligence Period” shall have the meaning ascribed thereto in
Section 3.1(a) hereof.
     “Due Diligence Material” shall have the meaning ascribed thereto in
Section 3.4 hereof.
     “Earnest Money” shall mean the Initial Earnest Money, together with all
interest which accrues thereon as provided in Section 2.2(b) hereof and in the
Escrow Agreement.
     “Effective Date” shall mean the date set forth on the first page of this
Agreement.
     “Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C.

2



--------------------------------------------------------------------------------



 



§ 349, 42 U.S.C. § 201 et seq. and § 300 et seq.), the Toxic Substances Control
Act (15 U.S.C. § 2061 et seq.), the Emergency Planning and Community Right to
Know Act (42 U.S.C. § 1100 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Occupational Safety & Health Act (29 U.S.C. § 655 et seq.), and any
state and local environmental laws, all amendments and supplements to any of the
foregoing and all regulations and publications promulgated or issued pursuant
thereto.
     “Escrow Agent” shall mean the Title Company, at its office at 401 Congress
Avenue, Suite 1500, Austin, Texas 78701.
     “Escrow Agreement” shall mean that certain Escrow Agreement in the form
attached hereto as Exhibit “D” entered into among Seller, Purchaser and Escrow
Agent with respect to the Earnest Money.
     “Exchange” shall have the meaning ascribed thereto in Section 13.4 hereof.
     “Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
Exhibit “E” attached hereto and made a part hereof.
     “Existing Survey” shall mean that certain survey with respect to the Land
and the Improvements prepared by Kimley-Horn & Associates, Inc. dated May 24,
2006.
     “Extension Option” shall have the meaning ascribed thereto in Section 2.4
hereof.
     “FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed
and delivered by Seller to Purchaser at Closing in the form attached hereto as
Schedule 8.
     “Gap Notice” shall have the meaning ascribed thereto in Section 4.2(c)
hereof.
     “General Assignment” shall mean an assignment by Seller of its interest in
the Intangible Property (being Seller’s interest in the Intangible Property
being conveyed as a part of the Property), to be executed by Seller at Closing,
substantially in the form attached hereto as Schedule 5 and made a part hereof.
     “Ground Lease” shall mean the First Amended and Restated Ground Lease
Agreement dated July 16, 2001 to be effective as of June 1, 2001 by and between
Bloor Property Partnership, a Texas joint venture, and Seller.
     “Ground Lessor” shall mean Bloor Property Partnership, a Texas joint
venture.
     “Ground Lessor Estoppel Certificate” shall have the meaning ascribed
thereto in Section 7.1(e) hereof.
     “Hazardous Substances” shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production,

3



--------------------------------------------------------------------------------



 



processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized under any Environmental Law
(including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).
     “Improvements” shall mean, collectively, all buildings, structures and
improvements now or on the Closing Date situated on the Land, including without
limitation, all parking areas and facilities located on the Land and, to the
extent owned by Seller, all built-in appliances, machinery, equipment and
fixtures located on the Land.
     “Initial Earnest Money” shall mean the sum of Five Million and No/100
Dollars ($ 5,000,000 U.S.).
     “Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (a) all assignable plans and specifications and other architectural
and engineering drawings for the Land and Improvements; (b) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (c) the name “Frost Bank Tower”, (d) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (e) all of Seller’s right, title and interest in and
to all assignable Service Contracts that Purchaser agrees to assume (or is
deemed to have agreed to assume); but expressly excluding all rights with
respect to any insurance proceeds or settlements for events occurring prior to
Closing (subject to Section 8.1 below). Intangible Property shall also include
any assignable environmental insurance policy pertaining to the Land and/or
Improvements in the event Purchaser elects by written notice to Seller at least
fifteen (15) days prior to Closing to take an assignment of such policy.
     “Land” shall mean those certain tracts or parcels of real property located
in the City of Austin, Travis County, Texas, which are more particularly
described on Exhibit “A-1" attached hereto and made a part hereof, together with
all rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land.
     “Lease” and “Leases” shall mean the leases, license agreements or occupancy
agreements which are more particularly identified on Exhibit “F” attached
hereto, and any amended or new leases entered into pursuant to Section 5.3(a) of
this Agreement, which as of the Closing affect all or any portion of the Land or
Improvements.
     “Leasehold Estate” shall mean all of Seller’s right, title and interest in
the leasehold estate in the land described on Exhibit “A-2” attached hereto.
     “Lists” shall have the meaning ascribed thereto in Section 5.1(p) hereof.
     “LOC Documents” shall have the meaning ascribed thereto in Section 6.4(f)
hereof.

4



--------------------------------------------------------------------------------



 



     “Losses” shall have the meaning ascribed thereto as Section 12.1 hereof.
     “MACTEC” MACTEC Engineering and Consulting, Inc.
     “Major Tenant” or “Major Tenants” shall mean The Frost National Bank,
Graves, Dougherty, Hearon & Moody, P.C., Winstead Sechrest & Minick P.C. and
Jenkens & Gilchrist, A Professional Corporation.
     “Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage,
deed to secure debt, deed of trust or similar security instrument encumbering
all or any part of the Property, (b) any mechanic’s, materialman’s or similar
lien (unless resulting from any act or omission of Purchaser or any of its
agents, contractors, representatives or employees or any tenant of the
Property), (c) the lien of ad valorem real or personal property taxes,
assessments and governmental charges affecting all or any portion of the
Property which are delinquent, (d) any judgment of record against Seller in the
county or other applicable jurisdiction in which the Property is located, or
(e) any exception to title to the Property created by the affirmative act of
Seller after the Effective Date.
     “OFAC” shall have the meaning ascribed thereto in Section 5.1(p) hereof.
     “Objection Date” shall have the meaning ascribed thereto in Section 4.2(b)
hereof.
     “Order” and “Orders” shall have the meanings ascribed thereto in Section
5.1(p) hereof.
     “Other Agreement” shall have the meaning ascribed thereto in Section 7.3(a)
hereof.
     “Other Notices of Sale” shall have the meaning ascribed thereto in
Section 6.1(j) hereof.
     “Parking and Access License Agreement” shall have the meaning ascribed
thereto in Section 7.1(f) hereof.
     “Parking and Access License Agreement Estoppel Certificate” shall have the
meaning ascribed thereto in Section 7.1(f) hereof.
     “Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable, and (b) the rights
of tenants, as tenants only, under the Leases.
     “Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding any management office and development office
computer hardware and software), machinery, apparatus and equipment owned by
Seller and currently used exclusively in the operation, repair and maintenance
of the Land and Improvements and situated thereon, as generally described on
Exhibit “B” attached hereto and made a part hereof, and all non-confidential
books, records and files (excluding any appraisals, budgets, strategic plans for
the Property, internal analyses, information regarding the marketing of the
Property for sale, submissions relating to Seller’s

5



--------------------------------------------------------------------------------



 



obtaining of corporate authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller or Seller’s property manager which Seller deems proprietary)
relating to the Land and Improvements. The Personal Property does not include
the items described on Exhibit “B-1” attached hereto and made a part hereof and
any property owned by tenants, contractors or licensees. The Personal Property
shall be conveyed by Seller to Purchaser subject to depletions, replacements and
additions in the ordinary course of Seller’s business.
     “Property” shall have the meaning ascribed thereto in Section 2.1 hereof.
     “Protected Tenant” shall have the meaning ascribed thereto in
Section 6.4(h) hereof.
     “Purchaser’s Affiliate” shall have the meaning ascribed thereto in
Section 7.3(a) hereof.
     “Purchase Price” shall be the amount specified in Section 2.3 hereof.
     “Purchaser Related Entities” shall have the meaning ascribed thereto in
Section 12.1 hereof.
     “Purchaser Board Approval” shall have the meaning ascribed thereto in
Section 7.1(i) hereof.
     “Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 12.3 hereof.
     “Purchaser’s Certificate” shall mean the form of certificate to be executed
and delivered by Purchaser to Seller at the Closing with respect to the truth
and accuracy of Purchaser’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as Schedule 9.
     “Replacement Estoppel” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Required Estoppels” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Security Deposits” shall mean any security deposits, rent or damage
deposits or similar amounts (other than rent paid for the month in which the
Closing occurs) actually held by Seller with respect to any of the Leases.
     “Seller Board Approval” shall have the meaning ascribed thereto in
Section 7.2(f) hereof.
     “Seller Estoppels” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Seller Related Entities” shall have the meaning ascribed thereto in
Section 12.2 hereof.
     “Seller’s Affidavit” shall mean the form of owner’s affidavit to be given
by Seller at Closing to the Title Company in the form reasonably required by the
Title Company.

6



--------------------------------------------------------------------------------



 



     “Seller’s Affiliate” shall have the meaning ascribed thereto in
Section 7.3(a) hereof.
     “Seller’s Certificate” shall mean the form of certificate to be executed
and delivered by Seller to Purchaser at the Closing with respect to the truth
and accuracy of Seller’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as Schedule 7.
     “Service Contracts” shall mean all those certain contracts and agreements
more particularly described on Exhibit “I” attached hereto and made a part
hereof .
     “Special Warranty Deed” shall mean the form of deed attached hereto as
Schedule 1.
     “Taking” shall have the meaning ascribed thereto in Section 8.2 hereof.
     “Taxes” shall have the meaning ascribed thereto in Section 6.4(a) hereof.
     “Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases substantially in the
form attached hereto as Exhibit “J-1”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form
(or may contain such content) as called for therein.
     “Tenant Inducement Costs” shall mean any out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.
     “Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 6.1(p) hereof.
     “Title Commitment” shall mean that certain title insurance commitment with
respect to the Land and Improvements issued by the Title Company in favor of
Purchaser and having an effective date of May 25, 2006.
     “Title Company” shall mean Heritage Title Company of Austin, Inc.
     “Title Policy” shall mean an owner’s title insurance policy issued by the
Title Company on the standard form in use in the State of Texas insuring
Purchaser’s indefeasible fee simple title to the Land described in Exhibit “A-1”
attached hereto and a leasehold estate in the land described in Exhibit “A-2”
attached hereto, in an amount equal to the Purchase Price and

7



--------------------------------------------------------------------------------



 



containing no exceptions except the Permitted Exceptions and the standard
printed exceptions therein, except: (i) if requested by Purchaser, the exception
relating to discrepancies, conflicts or shortages in area or boundary lines or
any encroachment or overlapping of improvements which a survey might show shall
be deleted except for “shortages in area” with the premium for such deletion to
be paid for by Purchaser, and (ii) the blank in the taxes exception shall show
the year of the Closing.
     “Trust” shall have the meaning ascribed thereto in Section 13.4 hereof.
ARTICLE 2.
PURCHASE AND SALE
     2.1. Agreement to Sell and Purchase. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase, the following property (collectively, the “Property”):

  (a)   the Land;     (b)   the Leasehold Estate     (c)   the Improvements;    
(d)   all of Seller’s right, title and interest as “landlord” or “lessor” in and
to the Leases, any guaranties of the Leases and the Security Deposits;     (e)  
the Personal Property; and     (f)   the Intangible Property.

     2.2. Earnest Money.
     (a) Within one (1) Business Day after the Effective Date, Purchaser shall
deliver the Initial Earnest Money to Escrow Agent by federal wire transfer,
payable to Escrow Agent, which Initial Earnest Money shall be held and released
by Escrow Agent in accordance with the terms of the Escrow Agreement. The
failure of Purchaser to timely deliver the Initial Earnest Money shall be a
material default and shall entitle Seller, at Seller’s sole option and prior to
the time the Initial Earnest Money is received by Escrow Agent, to terminate
this Agreement immediately upon written notice thereof to Purchaser, in which
case neither party shall have any further rights or obligations under this
Agreement except those that expressly survive termination.
     (b) The Earnest Money shall be applied to the Purchase Price at the Closing
and shall otherwise be held, refunded, or disbursed in accordance with the terms
of the Escrow Agreement and this Agreement. All interest and other income from
time to time earned on the Initial Earnest Money shall be earned for the account
of Purchaser, and shall be a part of the Earnest Money; and the Earnest Money
hereunder shall be comprised of the Initial Earnest Money and all such interest
and other income.

8



--------------------------------------------------------------------------------



 



     2.3. Purchase Price. Subject to adjustment and credits as otherwise
specified in this Section 2.3 and elsewhere in this Agreement, the purchase
price (the “Purchase Price”) to be paid by Purchaser to Seller for the Property
shall be One Hundred Eighty-Eight Million and no/100 DOLLARS ($188,000,000.00
U.S.). The Purchase Price shall be paid by Purchaser to Seller at the Closing as
follows:
     (a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing;
and
     (b) At Closing, the balance of the Purchase Price, after applying the
Earnest Money as partial payment of the Purchase Price, and subject to
prorations and other adjustments specified in this Agreement, shall be paid by
Purchaser in immediately available funds to the Title Company, for further
delivery to an account designated by Seller.
     2.4. Closing. The consummation of the sale by Seller and purchase by
Purchaser of the Property (the “Closing”) shall be held at 11:00 a.m. Central
Time on September 12, 2006 at the offices of the Title Company, 401 Congress
Avenue, Suite 1500, Austin, Texas 78701 (the “Closing Date”); and the Closing
shall be held simultaneously with the “Closing” under the Other Agreement. It is
contemplated that the transaction shall be closed with the concurrent delivery
of the documents of title and the payment of the Purchase Price. Notwithstanding
the foregoing, if Seller has not received the Required Estoppels and the Ground
Lessor Estoppel Certificate as of the date that is two (2) Business Days before
the Closing Date, then Seller shall have one option (the “Extension Option”) to
postpone the Closing Date to a date no later than September 19, 2006. To
exercise the Extension Option, Seller must deliver written notice to Purchaser
by 5:00 p.m. Central time on the date that is one (1) Business Day before the
original Closing Date. The failure by Seller to timely deliver written notice of
its exercise of the Extension Option shall be deemed a waiver by Seller of its
right to exercise the Extension Option. Notwithstanding the foregoing, there
shall be no requirement that Seller and Purchaser physically meet for the
Closing, and all documents to be delivered at the Closing shall be delivered to
the Title Company unless the parties hereto mutually agree otherwise. Seller and
Purchaser agree to use reasonable efforts to complete all requirements for the
Closing at least one (1) Business Day prior to the Closing Date.

9



--------------------------------------------------------------------------------



 



ARTICLE 3.
PURCHASER’S INSPECTION AND REVIEW RIGHTS
     3.1. Due Diligence Inspections.
     (a) Purchaser shall have until 5:00 p.m., Chicago time on August 22, 2006
(the “Due Diligence Period”) within which to inspect the Property, obtain any
necessary internal approvals to the transaction, and satisfy itself as to all
matters relating to the Property, including, but not limited to, environmental,
engineering, structural, financial, title and survey matters. If Purchaser
determines (in its sole discretion) that the Property is unsuitable for its
purposes for any reason or no reason, then Purchaser may terminate this
Agreement by written notice to Seller given at any time prior to the expiration
of the Due Diligence Period. If Purchaser so terminates this Agreement, then the
Earnest Money shall be returned to Purchaser, and neither party shall have any
further rights or obligations under this Agreement except those which expressly
survive termination of this Agreement. Purchaser’s failure to so terminate this
Agreement within the Due Diligence Period shall be deemed a waiver by Purchaser
of the condition contained in this Section 3.1(a).
     (b) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to enter upon the
Property in order to inspect the Property, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. Purchaser acknowledges
that certain secured areas within the premises leased by tenants may be visited
or inspected by Purchaser only if the applicable tenant consents thereto. All
such inspections shall be nondestructive in nature, and specifically shall not
include any physically intrusive testing. All such inspections shall be
performed in such a manner to minimize any interference with the business of the
tenants under the Leases, and, in each case, in compliance with the rights and
obligations of Seller as landlord under the Leases. Purchaser agrees that
Purchaser shall make no contact with and shall not interview any tenants without
the prior consent thereto, which consent shall not be unreasonably withheld,
conditioned or delayed, by Tim Hendricks on behalf of Seller. All inspection
fees, appraisal fees, engineering fees and all other costs and expenses of any
kind incurred by Purchaser relating to the inspection of the Property shall be
solely Purchaser’s expense. Seller reserves the right to have a representative
present at the time of making any such inspection and at the time of any
permitted interviews with tenants. Purchaser shall notify Seller not less than
one (1) Business Day in advance of making any such inspection.
     (c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of

10



--------------------------------------------------------------------------------



 



Purchaser or its representatives, agents or contractors; provided, however, in
no event shall Purchaser be liable for any damages, including without limitation
any perceived loss of economic value in the Property, solely as a result of
Purchaser’s discovery of any pre-existing conditions affecting the Property.
Said indemnification agreement shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement. Purchaser shall maintain and shall ensure that Purchaser’s
consultants and contractors maintain commercial general liability insurance in
an amount not less than $2,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property by Purchaser or
its consultants or contractors, as the case may be, pursuant to this
Section 3.1.

11



--------------------------------------------------------------------------------



 



     3.2. Purchaser’s Access to Seller’s Property Records. From the Effective
Date until the Closing Date or earlier termination of this Agreement, Seller
shall allow Purchaser and Purchaser’s representatives, on reasonable advance
notice and during normal business hours, to have access to Seller’s existing
non-confidential books, records and files relating to the Property, at Seller’s
on-site management office at the Property or at Seller’s office at 401 Congress
Avenue, Suite 1170, Austin, TX 78701, for the purpose of inspecting and (at
Purchaser’s expense) copying the same, including, without limitation, all
information and documentation related to any property tax appeals with respect
to the Property, copies of any financial statements or other financial
information of the tenants under the Leases (and the Lease guarantors, if any),
written information relative to the tenants’ payment history and tenant
correspondence, to the extent Seller has the same in its possession, available
surveys, plans and specifications, copies of any permits, licenses or other
similar documents, available records of any operating costs and expenses and
similar materials relating to the operation, maintenance, repair, management and
leasing of the Property, all to the extent any or all of the same are in the
possession of Seller; subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller’s obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
confidential or proprietary. Purchaser acknowledges and agrees, however, that
Seller makes no representation or warranty of any nature whatsoever, express or
implied, with respect to the ownership, enforceability, accuracy, adequacy or
completeness or otherwise of any of such records, evaluations, data,
investigations, reports or other materials, except as otherwise expressly set
forth in this Agreement. If the Closing contemplated hereunder fails to take
place for any reason other than a default by Seller, then upon request by Seller
Purchaser shall promptly (and as a condition to the refund of the Earnest Money)
return (or certify as having destroyed) all copies of materials copied from
Seller’s books, records and files of Seller or furnished by Seller or Seller’s
representatives relating to the Property. It is understood and agreed that
Seller shall have no obligation to obtain, commission or prepare any such books,
records, files, reports or studies not now in Seller’s possession.
     3.3. Condition of the Property.
     (a) Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Property and the condition thereof and/or to review and evaluate any of the
foregoing assessments in Seller’s possession. Purchaser and Seller mutually
acknowledge and agree that the Property is being sold in an “AS IS” condition
and “WITH ALL FAULTS,” known or unknown, contingent or existing. Purchaser has
the sole responsibility to fully inspect the Property, to investigate all
matters relevant thereto, including, without limitation, the condition of the
Property, and to reach its own, independent evaluation of any risks
(environmental or otherwise) or rewards associated with the ownership, leasing,
management and operation of the Property. Effective as of the Closing and except
as expressly set forth in this Agreement, Purchaser hereby waives and releases
Seller and its partners and their respective officers, directors, shareholders,
agents, affiliates, employees and successors and assigns

12



--------------------------------------------------------------------------------



 



from and against any and all claims, obligations and liabilities arising out of
or in connection with the Property.
     (b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its partners and their respective
officers, directors, shareholders, agents, affiliates and employees from any
present or future claims and liabilities of any nature arising from or relating
to the presence or alleged presence of Hazardous Substances in, on, at, from,
under or about the Property or any adjacent property, including, without
limitation, any claims under or on account of any Environmental Law, regardless
of whether such Hazardous Substances are located in, on, at, from, under or
about the Property or any adjacent property prior to or after the date hereof.
The terms and provisions of this Section 3.3 shall survive the Closing hereunder
until the expiration of any applicable statute of limitations.
     3.4. Confidentiality. While this Agreement is in effect, Purchaser shall
adhere to the obligations of the “Recipient” as set forth in that certain
Confidentiality Agreement dated as of May 26, 2006 relating to the Property.
ARTICLE 4.
TITLE AND PERMITTED EXCEPTIONS
     4.1. Permitted Exceptions. The Property shall be sold and is to be
conveyed, and Purchaser agrees to purchase the Property, subject to the
Permitted Exceptions.
     4.2. Title Commitment; Survey.
     (a) Seller has heretofore caused to be delivered to Purchaser: (i) the
Title Commitment (ii) available copies of all title exception documents referred
to in the Title Commitment; and (iii) the Existing Survey. At Closing, Purchaser
shall cause the Title Commitment to be updated. Purchaser may, if it so elects
and at its sole cost and expense, arrange for the preparation of a revised,
updated or recertified version of the Existing Survey. Upon receipt of any
revised or updated version of the Existing Survey, Purchaser shall promptly
deliver a copy of same to Seller.
     (b) If the Title Commitment (or any update thereto) or Existing Survey (or
any update or revision thereto) discloses exceptions or matters other than the
Permitted Exceptions, then on or before August 15, 2006 “Objection Date”),
Purchaser shall notify Seller of any such exceptions or matters to which it
objects. Any such exceptions or matters not objected to by Purchaser as
aforesaid shall become “Permitted Exceptions”. If Purchaser timely objects to
any such exceptions or matters, then Seller shall, on or before August 18, 2006,
deliver notice to Purchaser indicating whether Seller shall cause the removal of
such exceptions or matters (which removal may be by way of waiver or endorsement
by Title Insurer). Failure by Seller to deliver notice on or before such date
shall be deemed to be an election by Seller not to cause the removal of such
exceptions or matters. If Seller elects (or is deemed to have elected) not to
cause the removal of any such exceptions or matters as aforesaid, Purchaser
shall, prior to the expiration of the Due Diligence Period, have the option, as
its sole and exclusive remedy, to either (a) waive the unsatisfied objections
and close, or (b) terminate this Agreement by written

13



--------------------------------------------------------------------------------



 



notice to Seller given prior to the expiration of the Due Diligence Period. If
Purchaser so terminates this Agreement, then the Earnest Money shall be returned
to Purchaser, and neither party shall have any further rights or obligations
under this Agreement except those which expressly survive termination of this
Agreement. If Purchaser does not so terminate this Agreement, then Purchaser
shall consummate the Closing and accept title to the Property subject to all
such exceptions and matters (in which event, all such exceptions and matters
shall be deemed “Permitted Exceptions”).
     (c) Between the Objection Date and the Closing Date, Purchaser may notify
Seller in writing (the “Gap Notice”) of objections to exceptions to title that
were not disclosed by the Title Commitment (or an update thereto received by
Purchaser prior to the Objection Date); provided, however, Purchaser must notify
Seller of each such objection within five (5) Business Days after receiving
written notice from Title Company of the existence of same. If Purchaser
delivers a Gap Notice to Seller, Purchaser and Seller shall have the same rights
and obligations with respect to the objections contained within the Gap Notice
as with respect to the objections made, if any, prior to the Objection Date;
provided, however, that Seller shall have two (2) Business Days to respond to
any Gap Notice and Purchaser shall have two (2) Business Days thereafter to
elect either to waive any unsatisfied objection and close, or terminate, in
accordance with the provisions of subsection 4.2(b) above, with the Closing Date
being extended as necessary to accommodate such response periods.
     4.3. Delivery of Title.
     (a) Notwithstanding anything to the contrary contained herein, at the
Closing, Seller shall obtain releases of any Monetary Objections. Other than as
set forth above, Seller shall not be required to take or bring any action or
proceeding or any other steps to remove any title exception or to expend any
moneys therefor, nor shall Purchaser have any right of action against Seller, at
law or in equity, for Seller’s inability to convey title subject only to the
Permitted Exceptions.
     (b) Notwithstanding the foregoing, in the event that Seller is unable to
convey title subject only to the Permitted Exceptions, and Purchaser has not,
prior to the Closing Date, given written notice to Seller that Purchaser is
willing to waive objection to each title exception which is not a Permitted
Exception, Seller shall have the right, in Seller’s sole and absolute
discretion, to (i) take such action as Seller shall deem advisable to attempt to
discharge each such title exception which is not a Permitted Exception or
(ii) terminate this Agreement. In the event of a termination of this Agreement
pursuant to this subsection 4.3(b), the Earnest Money shall be refunded to
Purchaser and neither party shall have any further rights or obligations
hereunder except for those that expressly survive the termination of this
Agreement. Nothing in this subsection 4.3(b) shall require Seller, despite any
election by Seller to attempt to discharge any title exceptions, to take or
bring any action or proceeding or any other steps to remove any title exception
or to expend any moneys therefor. Nothing in this subsection 4.3(b) shall limit
or qualify Seller’s obligations under subsection 4.3(a) or give Seller the right
to adjourn the Closing Date or to terminate this Agreement as a result of
Seller’s failure or refusal to discharge Monetary Objections as to which Seller
is required to obtain releases as provided in subsection 4.3(a).

14



--------------------------------------------------------------------------------



 



     4.4. Purchaser’s Right to Accept Title. Notwithstanding the foregoing
provisions of this Article 4, Purchaser may, by written notice given to Seller
at any time prior to the earlier of (x) the Closing Date and (y) the termination
of this Agreement, elect to accept such title as Seller can convey,
notwithstanding the existence of any title exceptions which are not Permitted
Exceptions. In such event, this Agreement shall remain in effect and the parties
shall proceed to Closing but Purchaser shall not be entitled to any abatement of
the Purchase Price, any credit or allowance of any kind or any claim or right of
action against Seller for damages or otherwise by reason of the existence of any
title exceptions which are not Permitted Exceptions, except for title exceptions
as to which Seller has an obligation to obtain releases as provided in Section
4.3(a).
     4.5. Cooperation. In connection with obtaining the Title Policy, Purchaser
and Seller, as applicable, and to the extent requested by the Title Company,
will deliver to the Title Company (a) evidence sufficient to establish (i) the
legal existence of Purchaser and Seller and (ii) the authority of the respective
signatories of Seller and Purchaser to bind Seller and Purchaser, as the case
may be, and (b) a certificate of good standing of Seller.
ARTICLE 5.
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS
     5.1. Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:
     (a) Organization, Authorization and Consents. Seller is a duly organized
and validly existing limited partnership under the laws of the State of Texas
whose general partner is Cousins Texas GP Inc., a Georgia corporation. Seller
has the right, power and authority to enter into this Agreement and to convey
the Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.
     (b) Action of Seller, Etc. Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Seller on or prior
to the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.

15



--------------------------------------------------------------------------------



 



     (d) Litigation. Except as disclosed on Exhibit “H” attached hereto, Seller
has not received written notice of any pending suit, action or proceeding, which
(i) if determined adversely to Seller, materially and adversely affects the use
or value of the Property, or (ii) questions the validity of this Agreement or
any action taken or to be taken pursuant hereto, or (iii) involves condemnation
or eminent domain proceedings involving the Property or any portion thereof.
     (e) Existing Leases. Other than the Leases listed on Exhibit “F” attached
hereto, Seller has not entered into any contract or agreement with respect to
the occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser after the Closing. The copies of the Leases heretofore
delivered by Seller to Purchaser are true, correct and complete copies thereof,
and the Leases have not been amended except as evidenced by amendments similarly
delivered and listed on Exhibit “F” attached hereto and constitute the entire
agreement between Seller and the tenants thereunder. Except as set forth in
Exhibit “H” attached hereto, Seller has not received any written notice of
Seller’s default or failure to comply with the terms and provisions of the
Leases which remain uncured.
     (f) Right of First Offer. No tenant has any right or option (including any
right of first refusal or right of first offer) to purchase all or any part of
the Property or any interest therein.
     (g) Leasing Commissions. There are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property or any
portion or portions thereof other than as disclosed in Exhibit “C” attached
hereto (the “Commission Agreements”), and all leasing commissions and brokerage
fees accrued or due and payable under the Commission Agreements as of the date
hereof and at the Closing have been or shall be paid in full. Notwithstanding
anything to the contrary contained herein, Purchaser shall be responsible for
the payment of all leasing commissions payable for (a) any new leases entered
into after the Effective Date that have been approved (or deemed approved) by
Purchaser, and (b) the renewal, expansion or extension of any Leases existing as
of the Effective Date and exercised or effected after the Effective Date.
     (h) Management Agreement. Except for the existing management agreement
between Seller and Cousins Services which will be terminated by Seller at the
Closing, there is no agreement currently in effect relating to the management of
the Property by any third-party management company.
     (i) Taxes and Assessments. Except as may be set forth on Exhibit “L”
attached hereto and made a part hereof, Seller has not filed, and has not
retained anyone to file, notices of protests against, or to commence action to
review, real property tax assessments against the Property.
     (j) Compliance with Laws. To Seller’s knowledge and except as set forth on
Exhibit “H”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

16



--------------------------------------------------------------------------------



 



     (k) Other Agreements. To Seller’s knowledge, except for the Leases, the
Service Contracts, the Commission Agreements, and the Permitted Exceptions,
there are no leases, management agreements, brokerage agreements, leasing
agreements or other agreements or instruments in force or effect that grant to
any person or any entity (other than Seller) any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser is agreeing herein to assume or which are terminable upon
thirty (30) days notice without payment of premium or penalty.
     (l) Seller Not a Foreign Person. Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.
     (m) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.
     (n) Service Contracts. To Seller’s knowledge, (i) all Service Contracts
which Seller has delivered or shall deliver to Purchaser pursuant this Agreement
are and shall be complete copies of the same in Seller’s possession in all
material respects, and (ii) the list of Service Contracts attached hereto as
Exhibit “I” is true, correct and complete as of the Effective Date.
     (o) ERISA. The Property does not constitute the assets of any employee
benefit plan within the meaning of 29 CFR 2501.3-101(a)(2).
     (p) OFAC. To the best of Seller’s knowledge, Seller is in compliance with
the requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23,
2001) (the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”). Seller hereby
represents and warrants that Seller:
     (i) is not listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”); and
     (ii) is not a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders.
     Seller hereby covenants and agrees that if Seller obtains knowledge that
Seller becomes listed on the Lists or is indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Seller shall immediately notify Purchaser in

17



--------------------------------------------------------------------------------



 



writing, and in such event, Purchaser shall have the right to terminate this
Agreement without penalty or liability to Seller immediately upon delivery of
written notice thereof to Seller. In such event the Earnest Money shall be
returned to Purchaser.
     The representations and warranties made in this Agreement by Seller shall
be continuing and shall be deemed remade by Seller as of the Closing Date, with
the same force and effect as if made on, and as of, such date, subject to
Seller’s right to update such representations and warranties by written notice
to Purchaser and in Seller’s Certificate to be delivered pursuant to Section
6.1(h) hereof.
     PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE EXECUTED AND DELIVERED BY
SELLER TO PURCHASER AT THE CLOSING, SELLER HAS NOT MADE, AND PURCHASER HAS NOT
RELIED ON, ANY INFORMATION, PROMISE, REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, REGARDING THE PROPERTY, WHETHER MADE BY SELLER, ON SELLER’S BEHALF OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL CONDITION OF THE
PROPERTY, THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES
WHICH PURCHASER MAY CONDUCT THEREON, THE HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, THE FINANCIAL CONDITION OF THE
TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT AND ANY RULES
AND REGULATIONS PROMULGATED THEREUNDER OR IN CONNECTION THEREWITH, AND THE TEXAS
ARCHITECTURAL BARRIERS ACT AND ANY RULES AND REGULATIONS PROMULGATED THEREUNDER
OR IN CONNECTION THEREWITH, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS,
TRAFFIC PATTERNS, MARKET DATA, ECONOMIC CONDITIONS OR PROJECTIONS, PAST OR
FUTURE ECONOMIC PERFORMANCE OF THE TENANTS OR THE PROPERTY, AND ANY OTHER
INFORMATION PERTAINING TO THE PROPERTY OR THE MARKET AND PHYSICAL ENVIRONMENTS
IN WHICH THE PROPERTY IS LOCATED, AND SPECIFICALLY THAT SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING SOLID
WASTE, AS DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40
C.F.R., PART 261, OR THE DISPOSAL OR EXISTENCE, IN OR ON THE PROPERTY, OF ANY
HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, AND APPLICABLE STATE LAWS,
AND REGULATIONS PROMULGATED THEREUNDER. PURCHASER FURTHER ACKNOWLEDGES (I) THAT
PURCHASER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND
RELYING UPON ITS OWN INVESTIGATION OR THAT OF PURCHASER’S OWN CONSULTANTS AND
REPRESENTATIVES AND/OR MACTEC WITH RESPECT TO THE PHYSICAL,

18



--------------------------------------------------------------------------------



 



ENVIRONMENTAL, ECONOMIC AND LEGAL CONDITION OF THE PROPERTY AND (II) THAT
PURCHASER IS NOT RELYING UPON ANY STATEMENTS, REPRESENTATIONS OR WARRANTIES OF
ANY KIND, OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENT TO BE EXECUTED AND DELIVERED BY SELLER TO PURCHASER AT THE CLOSING,
MADE (OR PURPORTED TO BE MADE) BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT ON
SELLER’S BEHALF. PURCHASER WILL INSPECT THE PROPERTY AND BECOME FULLY FAMILIAR
WITH THE PHYSICAL CONDITION THEREOF AND, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, SHALL PURCHASE THE PROPERTY IN ITS “AS IS” CONDITION, “WITH ALL
FAULTS,” ON THE CLOSING DATE. THE PROVISIONS OF THE FOREGOING PROVISIONS OF THIS
PARAGRAPH SHALL SURVIVE THE CLOSING UNTIL THE EXPIRATION OF ANY APPLICABLE
STATUTE OF LIMITATIONS.
     5.2. Knowledge Defined. All references in this Agreement to “the knowledge
of Seller” or “to Seller’s knowledge” shall refer only to the actual (and not
constructive) knowledge of Sammie Baker, Tim Hendricks and Jack A. LaHue, each
of whom has been actively involved in the management of Seller’s business in
respect of the Property in the capacities of Senior Property Manager, Senior
Vice President and Senior Vice President, respectively, of Cousins, without
inquiry or any imputed or constructive knowledge. The term “knowledge of Seller”
or “to Seller’s knowledge” shall not be construed, by imputation or otherwise,
to refer to the knowledge of Seller, or any affiliate of Seller, or to any other
partner, beneficial owner, officer, director, agent, manager, representative or
employee of Seller, or any of their respective affiliates, or to impose on any
of the individuals named above any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. There shall be no personal
liability on the part of the individuals named above arising out of any
representations or warranties made herein or otherwise.
     5.3. Covenants and Agreements of Seller.
     (a) Leasing Arrangements. During the pendency of this Agreement, Seller
will not enter into any lease affecting the Property, or modify or amend in any
material respect, or terminate, any of the existing Leases (other than an
amendment, restatement, modification or renewal of any existing Lease pursuant
to a right granted the tenant under such existing Lease) without Purchaser’s
prior written consent in each instance, which consent may be granted or withheld
in Purchaser’s sole discretion (unless such request for approval is received by
Purchaser on or before the date that is three (3) Business Days prior to the
expiration of the Due Diligence Period, in which case Purchaser shall not
unreasonably withhold, delay or condition its consent) and which consent shall
be deemed given unless withheld by written notice to Seller given within three
(3) Business Days after Purchaser’s receipt of Seller’s written request
therefor, each of which requests shall be accompanied by a copy of any proposed
modification or amendment of an existing Lease or of any new Lease that Seller
wishes to execute between the Effective Date and the Closing Date, including,
without limitation, a description of any Tenant Inducement Costs and leasing
commissions associated with any proposed renewal or expansion of an existing
Lease or with any such new Lease. If Purchaser fails to notify Seller in writing
of its approval or disapproval within said three (3) Business Day period, such
failure by Purchaser

19



--------------------------------------------------------------------------------



 



shall be deemed to be the approval of Purchaser. At Closing, Purchaser shall
reimburse Seller for any Tenant Inducement Costs, leasing commissions or other
expenses, including reasonable attorneys’ fees, actually incurred by Seller
pursuant to a renewal or expansion of any existing Lease or new Lease approved
(or deemed approved) by Purchaser hereunder. Notwithstanding anything contained
herein to the contrary, Purchaser acknowledges and agrees that at or prior to
Closing, Seller may enter into those certain terminations and/or amendments to
the Leases and the new leases which are described on Exhibit “M” attached
hereto, provided that each such termination, amendment and/or new lease shall be
consistent with the terms set forth on Exhibit “M” attached hereto.
     (b) New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property or any part thereof
subsequent to the Closing without Purchaser’s prior written consent in each
instance, which consent may be granted or withheld in Purchaser’s sole
discretion (unless such request for approval is received by Purchaser on or
before the date that is three (3) Business Days prior to the expiration of the
Due Diligence Period, in which case Purchaser shall not unreasonably withhold,
delay or condition its consent), except contracts entered into in the ordinary
course of business that are terminable without cause (and without penalty or
premium) on 30 days (or less) notice.
     (c) Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.
     (d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the fire insurance policy covering the
Improvements which is currently in force and effect.
     (e) Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as Exhibit “J-1” signed by each tenant under each of the Leases
(or if the applicable lease provides for a particular form of estoppel
certificate to be given by the tenant thereunder, the Tenant Estoppel
Certificate with respect to such Lease may be in the form as called for
therein); provided that delivery of such signed Tenant Estoppel Certificates
shall be a condition of Closing only to the extent set forth in Section 7.1(d)
hereof; and in no event shall the inability or failure of Seller to obtain and
deliver said Tenant Estoppel Certificates (Seller having used its good faith
efforts as set forth above) be a default of Seller hereunder.
     (f) Ground Lessor Estoppel Certificate. Seller shall endeavor in good faith
(but without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Ground Lessor Estoppel Certificate in the
form attached hereto as Exhibit “K” signed by Ground Lessor; provided that
delivery of such signed Ground Lessor Estoppel Certificate shall be a condition
of Closing only to the extent set forth in Section 7.1(e) hereof; and in no
event shall the inability or failure of Seller to obtain and deliver said Ground
Lessor

20



--------------------------------------------------------------------------------



 



Estoppel Certificate (Seller having used its good faith efforts as set forth
above) be a default of Seller hereunder.
     (g) License for Operation of Fitness Center. During the pendency of this
Agreement, Seller shall, at its expense, continue to maintain the
non-transferable license necessary for operation of the fitness center located
within the Improvements. Purchaser acknowledges that it will have to obtain its
own license for operation of the fitness center, and as part of such licensing
process will post any necessary bond, as Seller’s bond is non-transferable and
will be cancelled as of the Closing Date.
     5.4. Representations and Warranties of Purchaser. Purchaser hereby makes
the following representations and warranties to Seller:
     (a) Organization, Authorization and Consents. Purchaser is a duly organized
and validly existing limited partnership under the laws of the State of
Delaware. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof, subject to
obtaining Purchaser Board Approval as set forth in Section 7.1 (h) hereof.
     (b) Action of Purchaser, Etc. Subject to obtaining Purchaser Board
Approval, Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement, and upon the execution and delivery
of any document to be delivered by Purchaser on or prior to the Closing, this
Agreement and such document shall constitute the valid and binding obligation
and agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.
     (d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.
     (e) ERISA. Purchaser’s rights under this Agreement and the assets it shall
use to acquire the Property do not and, upon its acquisition by Purchaser, the
Property itself, shall not, constitute plan assets within the meaning of 29
C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended, and the execution of this Agreement and the purchase of the Property
by Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.

21



--------------------------------------------------------------------------------



 



     (f) OFAC. Purchaser is in compliance with the requirements of the Order and
other similar requirements contained in the rules and regulations of OFAC and in
any Orders. Purchaser hereby represents and warrants that Purchaser:
     (i) is not listed on the Lists; and
     (ii) is not a person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders.
     Purchaser hereby covenants and agrees that if Purchaser obtains actual
knowledge that Purchaser becomes listed on the Lists or is indicted, arraigned,
or custodially detained on charges involving money laundering or predicate
crimes to money laundering, Purchaser shall immediately notify Seller in
writing, and in such event, Seller shall have the right to terminate this
Agreement without penalty or liability to Purchaser immediately upon delivery of
written notice thereof to Purchaser. In such event the Earnest Money shall be
returned to Purchaser.
     The representations and warranties made in this Agreement by Purchaser
shall be continuing and shall be deemed remade by Purchaser as of the Closing
Date, with the same force and effect as if made on, and as of, such date subject
to Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s Certificate to be delivered pursuant to
Section 6.2(c) hereof.

22



--------------------------------------------------------------------------------



 



ARTICLE 6.
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
     6.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser (either through escrow
or as otherwise provided below) at Closing the following documents, all of which
shall be duly executed, acknowledged and notarized where required:
     (a) Special Warranty Deed. A special warranty deed with respect to the Land
and Improvements, in the form attached hereto as Schedule 1 (the “Special
Warranty Deed”), subject only to the Permitted Exceptions, and executed and
acknowledged by Seller. The legal descriptions of the Land set forth in said
Special Warranty Deed shall conform to the legal descriptions attached hereto as
Exhibit “A-1”;
     (b) Assignment and Assumption of Ground Lease. With respect to the Property
described on Exhibit “A-2”, an assignment and assumption of the Ground Lease, in
the form attached hereto as Schedule 6 (the “Assignment and Assumption of Ground
Lease”), assigning all of Seller’s leasehold interest in and to the real
property described in the attached Exhibit “A-2”, subject only to the Permitted
Exceptions, and executed and acknowledged by Seller.
     (c) Bill of Sale. The Bill of Sale for the Personal Property without
warranty as to the title or condition of the Personal Property;
     (d) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterparts of the Assignment and Assumption of Leases, executed by Seller;
     (e) Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts, executed by Seller. At
Purchaser’s request, Seller will cause its affiliate Cousins Services assign the
Management Agreement with BWO Acquisition Ltd. for the operation of the fitness
center at the Property to Purchaser’s taxable REIT subsidiary;
     (f) General Assignment. The General Assignment, executed and acknowledged
by Seller;
     (g) Seller’s Affidavit. The Seller’s Affidavit, executed by an authorized
officer of a general partner of Seller;
     (h) Seller’s Certificate. The Seller’s Certificate, executed by Seller;
     (i) FIRPTA Affidavit. The FIRPTA Affidavit, executed by Seller;
     (j) Evidence of Authority. Such documentation as may reasonably be required
by Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein,

23



--------------------------------------------------------------------------------



 



and the execution and delivery of the documents required hereunder, are duly
authorized, executed and delivered on behalf of Seller.
     (k) Settlement Statement. A settlement statement reasonably approved by
Purchaser and Seller setting forth the amounts paid by or on behalf of and/or
credited to each of Purchaser and Seller pursuant to this Agreement;
     (l) Surveys and Plans. Such surveys, site plans, plans and specifications,
and other matters relating to the Property as are in the possession of Seller to
the extent not theretofore delivered to Purchaser (all of which may be delivered
to Purchaser outside of escrow);
     (m) Certificates of Occupancy. To the extent the same are in Seller’s
possession, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property (which may be delivered to
Purchaser outside of escrow);
     (n) Leases. To the extent the same are in Seller’s possession, original
executed counterparts of the Leases (which may be delivered to Purchaser outside
of escrow);
     (o) Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller’s possession, together with such Seller
Estoppels as Seller may elect to execute and deliver as provided in
Section 7.1(d) hereof and the originally executed Ground Lessor Estoppel
Certificate;
     (p) Notices of Sale to Tenants. Seller will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to Seller and
Purchaser (the “Tenant Notices of Sale”), which Seller shall send to the tenants
under the Leases informing the tenants of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s interest in the Leases and
the Security Deposits and directing that all rent and other sums payable for
periods after the Closing under such Lease shall be paid as set forth in said
notices;
     (q) Notices of Sale to Service Contractors and Leasing Agents. Seller will
join with Purchaser in executing notices, in form and content reasonably
satisfactory to Seller and Purchaser (the “Other Notices of Sale”), which Seller
shall send to each service provider and leasing agent under the Service
Contracts and Commission Agreements (as the case may be) assumed by Purchaser at
Closing informing such service provider or leasing agent (as the case may be) of
the sale of the Property and of the assignment to and assumption by Purchaser of
Seller’s obligations under the Service Contracts and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Service Contracts and/or Commission Agreements
for periods after the Closing be directed to Seller or Purchaser as set forth in
said notices;
     (r) Keys and Records. All of the keys to any door or lock on the Property
and the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other

24



--------------------------------------------------------------------------------



 



information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller’s possession (all of which may
be delivered to Purchaser outside of escrow);
     (s) Termination of Existing Leasing Agreement and Management Agreement.
Evidence of the termination by Seller of the Leasing Agreement and Seller’s
existing management agreement with Cousins Services;
     (t) New Management Agreement. A new management agreement with Cousins
Services in the form attached hereto as Schedule 11;
     (u) The LOC Documents (as hereinafter defined); and
     (v) Other Documents. Such other documents as shall be reasonably requested
by the Title Company to effectuate the purposes and intent of this Agreement.
     6.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:
     (a) Special Warranty Deed. One counterpart of the Special Warranty Deed,
executed by Purchaser.
     (b) Assignment and Assumption of Ground Lease. Two (2) counterparts of the
Assignment and Assumption of Ground Lease.
     (c) Assignment and Assumption of Leases. Two (2) counterparts of the
Assignment and Assumption of Leases, executed by Purchaser;
     (d) Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts, executed by Purchaser (or
Purchaser’s taxable REIT subsidiary with respect to the assignment and
assumption of the Management Agreement with BWO Acquisition Ltd. for the
operation of the fitness center at the Property if Purchaser elects to have such
Management Agreement assigned to Purchaser’s taxable REIT subsidiary pursuant to
Section 6.1(e) hereof);
     (e) Purchaser’s Certificate. The Purchaser’s Certificate, executed by
Purchaser;
     (f) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(p) hereof;
     (g) Notices of Sale to Service Contractors and Leasing Agents. The Other
Notices of Sale to service providers and leasing agents, as contemplated in
Section 5.1(q) hereof;
     (h) New Management Agreement. Two (2) counterparts of the new management
agreement with Cousins Services in the form attached hereto as Schedule 11;

25



--------------------------------------------------------------------------------



 



     (i) Settlement Statement A settlement statement reasonably approved by
Purchaser and Seller setting forth the amounts paid by or on behalf of and/or
credited to each of Purchaser and Seller pursuant to this Agreement;
     (j) Other Documents. Such other documents as shall be reasonably requested
by Seller’s counsel to effectuate the purposes and intent of this Agreement.
     6.3. Closing Costs. Seller shall pay the attorneys’ fees of Seller,
one-half of any escrow closing fees charged by the Title Company, any transfer
fees payable upon the transfer of any letter of credit, the cost of the Existing
Survey, the premium for the Title Policy (other than the premium for extended
coverage and any endorsements requested by Purchaser), recording fees to record
documents to remove Monetary Objections, and all other costs and expenses
incurred by Seller in closing and consummating the purchase and sale of the
Property pursuant hereto. Purchaser shall pay the cost of any update or
re-certifications of the Existing Survey, the attorneys’ fees of Purchaser,
one-half of any escrow closing fees charged by the Title Company, the premium
for extended coverage and any endorsements to the Title Policy requested by
Purchaser and search and examination fees charged by the Title Company (but only
if not included in the premium for the Title Policy), recording fees (except
those to record documents to remove Monetary Objections) and all other costs and
expenses incurred by Purchaser in the performance of Purchaser’s due diligence
inspection of the Property and in closing and consummating the purchase and sale
of the Property pursuant hereto.
     6.4. Prorations and Credits. The following items in this Section 6.4 shall
be adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the
day preceding the Closing, based upon the actual number of days in the
applicable month or year:
     (a) Taxes. All general real estate taxes imposed by any governmental
authority (“Taxes”) for the year in which the Closing occurs shall be prorated
between Seller and Purchaser as of the Closing. If the Closing occurs prior to
the receipt by Seller of the tax bill for the calendar year or other applicable
tax period in which the Closing occurs, Taxes shall be prorated for such
calendar year or other applicable tax period based upon the prior year’s tax
bill.
     (b) Reproration of Taxes. Within forty-five (45) days of receipt of final
bills for Taxes, the party receiving said final bills shall furnish copies of
the same to the other party and shall prepare and present to the other party a
calculation of the reproration of such Taxes, based upon the actual amount of
such Taxes for the year in which the Closing occurs. The parties shall make the
appropriate adjusting payment between them within thirty (30) days after
presentment of such calculation and appropriate back-up information. The
provisions of this Section 6.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.
     (c) Rents, Income and Other Expenses. Rents and any other amounts payable
by tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Purchaser shall receive at Closing a credit for Purchaser’s pro rata share of
the rents, additional rent, common area maintenance charges, tenant
reimbursements and escalations, and all other payments payable for the month of
Closing and for all other rents and

26



--------------------------------------------------------------------------------



 



other amounts that apply to periods from and after the Closing, but which are
received by Seller prior to Closing. Purchaser agrees to pay to Seller,
promptly, any rents or other payments by tenants under their respective Leases
that apply to periods prior to Closing but are received by Purchaser after
Closing; provided, however, that any delinquent rents or other payments by
tenants shall be applied first to any current amounts owing by such tenants,
then to delinquent rents in the order in which such rents are most recently past
due, with the balance, if any, paid over to Seller to the extent of
delinquencies existing at the time of Closing to which Seller is entitled; it
being understood and agreed that Purchaser shall not be legally responsible to
Seller for the collection of any rents or other charges payable with respect to
the Leases or any portion thereof, which are delinquent or past due as of the
Closing Date; but Purchaser agrees that Purchaser shall send monthly notices for
a period of three (3) consecutive months in an effort to collect any rents and
charges not collected as of the Closing Date. Any reimbursements payable by any
tenant under the terms of any tenant lease affecting the Property as of the
Closing Date, which reimbursements pertain to such tenant’s pro rata share of
increased operating expenses or common area maintenance costs incurred with
respect to the Property at any time prior to the Closing, shall be prorated upon
Purchaser’s actual receipt of any such reimbursements, on the basis of the
number of days of Seller and Purchaser’s respective ownership of the Property
during the period in respect of which such reimbursements are payable; and
Purchaser agrees to pay to Seller Seller’s pro rata portion of such
reimbursements within forty-five (45) days after Purchaser’s receipt thereof.
Conversely, if any tenant under any such Lease shall become entitled at any time
after Closing to a refund of tenant reimbursements actually paid by such tenant
prior to Closing, then, Seller shall, within forty-five (45) days following
Purchaser’s demand therefor, pay to Purchaser an amount equal to Seller’s pro
rata share of such reimbursement refund obligations, said proration to be
calculated on the same basis as hereinabove set forth. Seller hereby retains its
right to pursue any tenant under the Leases for sums due Seller for periods
attributable to Seller’s ownership of the Property; provided, however, that
Seller (i) shall only be permitted to commence or pursue any legal proceedings
after the date which is three (3) months after Closing, except that Seller shall
be entitled to continue to pursue any legal proceedings commenced prior to
Closing; and (ii) shall not be permitted to commence or pursue any legal
proceedings against any tenant seeking eviction of such tenant or the
termination of the applicable Lease. The provisions of this Section 6.4(c) shall
survive the Closing for a period of one (1) year after the Closing Date;
provided, however, that the provisions of this Section 6.4(c) relating to
Seller’s retention of rights to pursue any tenant under the Leases shall survive
indefinitely.
     (d) Percentage Rents. Percentage rents, if any, collected by Purchaser from
any tenant under such tenant’s Lease for the percentage rent accounting period
in which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 6.4(d)
shall survive the Closing for a period of one (1) year after the Closing Date.

27



--------------------------------------------------------------------------------



 



     (e) Tenant Inducement Costs. Set forth on Exhibit “N” attached hereto and
made a part hereof is a list of tenants at the Property with respect to which
Tenant Inducement Costs and/or leasing commissions have not been paid in full as
of the Effective Date. The responsibility for the payment of such Tenant
Inducement Costs and leasing commissions shall be allocated as between Seller
and Purchaser as set forth on Exhibit “N”. All of such Tenant Inducement Costs
and leasing commissions set forth on Exhibit “N” become due and payable after
the scheduled date for Closing under this Agreement. Accordingly, except as
otherwise set forth in this Section 6.4(e), if said amounts which are the
responsibility of Seller as set forth on Exhibit “N” have not been paid in full
on or before the Closing Date, Purchaser shall assume such payment obligation at
Closing, and Purchaser shall receive a credit against the Purchase Price in the
aggregate amount of the said unpaid Tenant Inducement Costs and leasing
commissions. Except as may be specifically provided to the contrary elsewhere in
this Agreement, Purchaser shall be responsible for the payment of all Tenant
Inducement Costs and leasing commissions which become due and payable (whether
before or after Closing) as a result of any renewals or extensions or expansions
of existing Leases approved or deemed approved by Purchaser in accordance with
Section 5.3(a) hereof between the Effective Date and the Closing Date and under
any new Leases, approved or deemed approved by Purchaser in accordance with said
Section 5.3(a) and, Purchaser will credit Seller at Closing with an amount equal
to any such Tenant Inducement Costs and leasing commissions that are Purchaser’s
responsibility that have been paid by Seller prior to Closing. The provisions of
this Section 6.4(e) shall survive the Closing.
     (f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases. No Security Deposits shall be applied to any tenant default
from and after the Effective Date through the Closing Date. In addition, Seller
shall deliver to Purchaser at Closing any and all original letters of credit and
other instruments held by Seller as security deposits under the Leases together
with properly executed assignment documents required by transfer such letters of
credit and other instruments to Purchaser (collectively, the “LOC Documents”).
In the event any letter of credit or other instrument held by Seller as security
deposits under the Leases is not assignable (such as a letter of credit that is
not transferable), Seller shall use commercially reasonable efforts to provide
Purchaser, at no material cost to Seller, with the economic benefits of such
property by enforcing such property (solely at Purchaser’s discretion) for the
benefit and at the expense of Purchaser; provided Purchaser shall take all
reasonable steps required (including making a demand on the tenant) to
effectively transfer or reissue to Purchaser such security deposit promptly
after Closing; and provided further that Purchaser shall indemnify, defend and
hold harmless Seller against all claims, liabilities or expenses (including
reasonable attorney’s fees) arising from a claim that Purchaser improperly
exercised its rights under the letters of credit at any time after Closing. The
obligations of Seller under this Section 7.1(g) shall survive the Closing until
the expiration of the term of the applicable letter of credit, and the
obligations of Purchaser under this Section 7.1(g) shall survive the Closing
until the expiration of the applicable statute of limitations. Seller shall
receive a credit at Closing in the amount of all refundable cash or other
deposits posted with utility companies serving the Property which are duly
assigned to Purchaser at Closing.

28



--------------------------------------------------------------------------------



 



     (g) Operating Expenses. Personal property taxes, rent under the Ground
Lease, installment payments of special assessment liens, vault charges, sewer
charges, utility charges, and normally prorated operating expenses actually paid
or payable as of the Closing Date shall be prorated as of the Closing Date and
adjusted against the Purchase Price, provided that within ninety (90) days after
the Closing, Purchaser and Seller will make a further adjustment for such taxes,
charges and expenses which may have accrued or been incurred prior to the
Closing Date, but not collected or paid at that date. In addition, within one
hundred eighty (180) days after the close of the fiscal year(s) used in
calculating the pass-through to tenants of operating expenses and/or common area
maintenance costs under the Leases (where such fiscal year(s) include(s) the
Closing Date), Seller and Purchaser shall, upon the request of either,
re-prorate on a fair and equitable basis in order to adjust for the effect of
any credits or payments due to or from tenants for periods prior to the Closing
Date. All prorations shall be made based on the number of calendar days in such
year or month, as the case may be. If possible, utility prorations will be
handled by final meter readings on the Closing Date. If final readings are not
possible, or if any such charges are not separately metered, such charges will
be prorated on a fair and equitable basis utilizing the billing information for
the most recent period(s) for which costs are available. Additionally, in the
event Purchaser elects by written notice to Seller at least fifteen (15) days
prior to Closing to take an assignment of any assignable environmental insurance
policy pertaining to the Land and/or Improvements, the ten (10) year prepaid
premium shall be prorated as of the Closing Date and adjusted against the
Purchase Price, such proration to be made based on the number of days elapsed
since the commencement of the policy. The provisions of this Section 6.4(g)
shall survive the Closing for a period of one (1) year after the Closing Date.
ARTICLE 7.
CONDITIONS TO CLOSING
     7.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date (as to the conditions set forth in subsections
(a) through (g)) or the expiration of the Due Diligence Period (as to the
condition set forth in subsection (h)):
     (a) Seller shall have delivered to Purchaser all of the items required to
be delivered to Purchaser pursuant to Section 6.1 hereof;
     (b) Seller shall have performed or complied with, in all material respects,
each obligation and covenant required by this Agreement to be performed or
complied with by Seller on or before the Closing;
     (c) All representations and warranties of Seller as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing; provided, that solely for purposes of this
subparagraph (meaning solely to determine if the condition precedent to
Purchaser’s obligations under this Agreement set forth in this

29



--------------------------------------------------------------------------------



 



subparagraph 7.1(c) have been satisfied and not with respect to whether Seller
has breached any representation and warranty) such representations and
warranties shall be deemed to be given without being limited to Seller’s
knowledge and without modification (by update, or otherwise, as provided in
Seller’s Certificate);
     (d) Tenant Estoppel Certificates from each of the Major Tenants plus such
additional tenants which, together with the Major Tenants, lease 75% in the
aggregate, of the leased floor area of the Improvements (the “Required
Estoppels”) shall have been delivered to Purchaser, with each such Tenant
Estoppel Certificate (i) to be substantially in the form attached hereto as
Exhibit “J-1” (or if the applicable Lease provides for a particular form of
estoppel certificate to be given by the tenant thereunder, the Tenant Estoppel
Certificate with respect to such Lease may be in the form as called for
therein), (ii) to be dated within forty-five (45) days prior to the Closing
Date, (iii) to confirm the material terms of the applicable Lease, as contained
in the copies of the Leases obtained by or delivered to Purchaser, and (iv) to
confirm the absence of any defaults under the applicable Lease as of the date
thereof. Seller shall deliver to Purchaser a form of estoppel certificate for
each of the Tenants, which shall be prepared by Seller on the form attached
hereto as Exhibit “J-1”, with all blanks filled in by Seller in a manner
consistent with the Leases. Within two (2) Business Days after its receipt of
the proposed forms of tenant estoppel as prepared by Seller, Purchaser shall
advise Seller of Purchaser’s comments, if any, with respect thereto, Seller
shall incorporate Purchaser’s comments, to the extent such comments are
consistent with the standards for preparing the estoppel in the preceding
sentence, and thereafter Seller shall furnish the estoppel forms, including such
revisions, to the tenants. Notwithstanding any provision herein to the contrary,
in no event shall Seller be required to deliver an estoppel certificate from any
licensee under any license agreement. The delivery of said Required Estoppels
shall be a condition of Closing; provided, however, in the event Seller is
unable to deliver all the Required Estoppels at the Closing, Seller shall have
the right (in its sole and absolute discretion, with no obligation) to deliver
certificates executed by Seller in the form attached hereto as Exhibit “J-2”
(the “Seller Estoppels”), which shall be dated as of the Closing Date and shall
count towards the Required Estoppels; provided further that Seller shall not be
entitled to deliver Seller Estoppels for the Major Tenants or for tenants
occupying more than 10% of the leased floor area of the Improvements; and
provided further that if at any time, on or after Closing, Purchaser receives a
Tenant Estoppel Certificate (meeting requirements (i) through (iv) as set forth
above) with respect to a Lease for which Seller previously delivered a Seller
Estoppel (a “Replacement Estoppel”), the Replacement Estoppel shall supersede
and replace the Seller Estoppel and Seller shall have no further liability under
the applicable Seller Estoppel. Purchaser’s closing condition as set forth in
this subsection 7.1(d) shall be deemed satisfied and irrevocably waived by
Purchaser with respect to a Required Estoppel from a particular tenant if a
Tenant Estoppel Certificate from such tenant has been delivered to Purchaser and
Purchaser does not object in a written notice to Seller specifying Purchaser’s
objections to the form of such Tenant Estoppel Certificate within five
(5) Business Days after receipt thereof by Purchaser. The failure or inability
of Seller to obtain and deliver said Required Estoppels, Seller having used its
good faith efforts to obtain the same, shall not constitute a default by Seller
under this Agreement;
     (e) a Ground Lessor Estoppel Certificate from the Ground Lessor shall have
been delivered to Purchaser, with such Ground Lessor Estoppel Certificate (i) to
be substantially in

30



--------------------------------------------------------------------------------



 



the form attached hereto as Exhibit “K” , (ii) to be dated within forty-five
(45) days prior to the Closing Date, (iii) to confirm the material terms of the
Ground Lease, and (iv) to confirm the absence of any defaults under the Ground
Lease as of the date thereof (the “Ground Lessor Estoppel Certificate”). The
delivery of said Ground Lessor Estoppel Certificate shall be a condition of
Closing. Purchaser’s closing condition as set forth in this subsection 7.1(e)
shall be deemed satisfied and irrevocably waived by Purchaser with respect to
the Ground Lessor Estoppel Certificate when delivered to Purchaser and Purchaser
does not object in a written notice to Seller specifying Purchaser’s objections
to the form of such Ground Lessor Estoppel Certificate within five (5) Business
Days after receipt thereof by Purchaser. The failure or inability of Seller to
obtain and deliver said Ground Lessor Estoppel Certificate, Seller having used
its good faith efforts to obtain the same, shall not constitute a default by
Seller under this Agreement;
     (f) an estoppel certificate from Mexic-Arte Museum with respect to that
certain Parking and Access License Agreement by and between Block 42 Congress
Partners, Ltd. and Mexic-Arte Museum dated as of January 11, 2001 (the “Parking
and Access License Agreement”) shall have been delivered to Purchaser, with such
estoppel certificate (i) to be dated within forty-five (45) days prior to the
Closing Date, (ii) to contain the information required under Section 8 of the
Parking and Access License Agreement, and (iii) to confirm that the Parking and
Access License Agreement has not been amended or assigned (the “Parking and
Access License Agreement Estoppel Certificate”). The delivery of said Parking
and Access License Estoppel Certificate shall be a condition of Closing.
Purchaser’s closing condition as set forth in this subsection 7.1(f) shall be
deemed satisfied and irrevocably waived by Purchaser with respect to the Parking
and Access License Agreement Estoppel Certificate when delivered to Purchaser
and Purchaser does not object in a written notice to Seller specifying
Purchaser’s objections to the form of such Parking and Access License Agreement
Estoppel Certificate within five (5) Business Days after receipt thereof by
Purchaser. The failure or inability of Seller to obtain and deliver said Parking
and Access License Agreement Estoppel Certificate, Seller having used its good
faith efforts to obtain the same, shall not constitute a default by Seller under
this Agreement;
     (g) Title to the Property shall be delivered to Purchaser in the manner
required under Section 4.1 hereof and the Title Company is prepared, upon
payment of the policy premium (including the premiums for endorsements), to
issue to Purchaser upon the Closing the Title Policy;
     (h) The Closing under this Agreement shall be conditioned as set forth in
Sections 7.3(c) and 7.3(e) hereof; and
     (i) As a condition precedent to Purchaser’s obligation to close hereunder,
not later than the expiration of the Due Diligence Period, the Board of
Trustees, Executive Committee of the Board of Trustees, or another committee, of
Equity Office Properties Trust (an affiliate of Purchaser) shall have approved
the transactions contemplated herein (“Purchaser Board Approval”). In the event
Purchaser notifies Seller in writing by the expiration of the Due Diligence
Period that Purchaser Board Approval has not been obtained, this Agreement shall
be null and void and neither party shall have any further rights or obligations
under this Agreement

31



--------------------------------------------------------------------------------



 



except (i) those that expressly survive a termination of this Agreement as
provided herein, and (ii) Seller shall return and/or cause to be returned to
Purchaser the Earnest Money, in which event neither Seller nor Purchaser shall
have any further obligation to the other, and this Agreement shall terminate and
be of no further force or effect except as to those provisions that expressly
survive termination.
In the event any of the conditions in this Section 7.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.
     7.2. Conditions Precedent to Seller’s Obligations. The obligations of
Seller hereunder to consummate the transaction contemplated hereunder shall in
all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date (as to the conditions set forth in subsections
(a) through (e)) or the expiration of the Due Diligence Period (as to the
condition set forth in subsection (f)):
     (a) Purchaser shall have paid into escrow with the Title Company the
Purchase Price, as adjusted pursuant to the terms and conditions of this
Agreement, and all other amounts then payable by Purchaser to Seller hereunder,
which Purchase Price and other amounts shall be payable in the amount and in the
manner provided for in this Agreement;
     (b) Purchaser shall have delivered to Seller all of the items required to
be delivered to Seller pursuant to Section 6.2 hereof;
     (c) Purchaser shall have performed or complied with, in all material
respects, each obligation and covenant required by the Agreement to be performed
or complied with by Purchaser on or before the Closing; and
     (d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing.
     (e) The Closing under this Agreement shall be conditioned as set forth in
Sections 7.3(c) and 7.3(d) hereof.
     (f) As a condition precedent to Seller’s obligation to close hereunder, the
Executive Committee of the Board of Directors of Seller shall have approved the
transactions contemplated herein (“Seller Board Approval”). In the event Seller
notifies Purchaser in writing prior to the expiration of the Due Diligence
Period that Seller Board Approval has not been obtained, this Agreement shall be
null and void and neither party shall have any further rights or obligations

32



--------------------------------------------------------------------------------



 



under this Agreement except (i) those that expressly survive a termination of
this Agreement as provided herein, and (ii) Seller shall return and/or cause to
be returned to Purchaser the Earnest Money, in which event neither Seller nor
Purchaser shall have any further obligation to the other, and this Agreement
shall terminate and be of no further force or effect except as to those
provisions that expressly survive termination.
     7.3. Other Agreement; Additional Conditions Precedent to Purchaser’s and
Seller’s Obligations.
          (a) Other Agreement. Simultaneously with the execution and delivery of
this Agreement, GA-191 Peachtree, L.L.C., a Delaware limited liability company
(with its successors and assigns as seller under the Other Agreement, as defined
below, the “Purchaser’s Affiliate”), as seller, and CPI 191 LLC, a Georgia
limited liability company (with its successors and assigns as purchaser under
the Other Agreement, as defined below, the “Seller’s Affiliate”), as purchaser,
have entered into that certain Purchase and Sale Agreement (the “Other
Agreement”) of even date herewith with respect to the purchase and sale of
Purchaser’s Affiliate’s partnership interest in the general partnership that
currently owns the property known as 191 Peachtree Street in Atlanta, Georgia.
          (b) Extensions of Time. Whenever either the Seller’s Affiliate or the
Purchaser’s Affiliate extends any date for effecting the “Closing” under the
Other Agreement pursuant to a right granted either party under the Other
Agreement, then the date for effecting the Closing under this Agreement shall be
likewise extended without the necessity of any action being taken on the part of
Seller or Purchaser. Seller and Purchaser hereby acknowledge and agree that each
desires to effect the Closing hereunder simultaneously with the “Closing” under
the Other Agreement.
          (c) Condition Precedent to Seller’s and Purchaser’s Obligations. The
obligation of each of Seller and Purchaser to effect the Closing is conditioned
upon the closing of the purchase and sale contemplated by the Other Agreement
simultaneously with the Closing hereunder. Upon the failure to effect the
“Closing” under the Other Agreement as and when required thereby and/or the
termination of the Other Agreement, in either case for any reason other than a
default of a party as described in Section 7.3(d) or 7.3(e), then either Seller
or Purchaser may terminate this Agreement by notice to the other, whereupon the
Earnest Money shall be returned to Purchaser and neither party shall have any
further rights or obligations under this Agreement except those which expressly
survive termination.
          (d) Condition Precedent to Seller’s Obligations. The obligation of
Seller to effect the Closing hereunder is conditioned upon there being no
default by Purchaser’s Affiliate under the Other Agreement. Upon the failure to
effect the “Closing” under the Other Agreement and/or the termination of the
Other Agreement, in either case as a result of a default thereunder by
Purchaser’s Affiliate, then without limiting Seller’s Affiliate’s remedies under
the Other Agreement, Seller, at its option, may (i) terminate this Agreement at
any time thereafter on or before the Closing Date, whereupon the Earnest Money
shall be delivered to Seller and neither party shall have any further rights or
obligations under this Agreement except those which expressly survive
termination, or (ii) proceed to Close the transaction contemplated under this

33



--------------------------------------------------------------------------------



 



Agreement.
          (e) Condition Precedent to Purchaser’s Obligations. The obligation of
Purchaser to effect the Closing hereunder is conditioned upon there being no
default by Seller’s Affiliate under the Other Agreement. Upon the failure to
effect the “Closing” under the Other Agreement and/or the termination of the
Other Agreement, in either case as a result of a default thereunder by Seller’s
Affiliate, then without limiting Purchaser’s Affiliate’s remedies under the
Other Agreement, Purchaser at its option, may (i) terminate this Agreement at
any time thereafter, whereupon the Earnest Money shall be delivered to Purchaser
and neither party shall have any further rights or obligations under this
Agreement except those which expressly survive termination, or (ii) proceed to
Close the transaction contemplated under this Agreement.
ARTICLE 8.
CASUALTY AND CONDEMNATION
     8.1. Casualty. Risk of loss up to and including the Closing Date shall be
borne by Seller. In the event of any immaterial damage or destruction to the
Property or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller’s rights under insurance policies to receive and
will cooperate with Purchaser following the Closing in Purchaser’s efforts to
collect) any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and assume responsibility for such repair, Purchaser
shall receive a credit at Closing for any deductible amount under said insurance
policies. For purposes of this Agreement, the term “immaterial damage or
destruction” shall mean such instances of damage or destruction: (i) which can
be repaired or restored at a cost of $2,000,000.00 or less; (ii) which can be
restored and repaired within one hundred eighty (180) days from the date of such
damage or destruction; (iii) which are not so extensive as to allow tenants
leasing more than five percent (5%) in the aggregate of the leased floor area of
the Improvements to terminate their Leases on account of such damage or
destruction; and (iv) in which Seller’s rights under its rent loss insurance
policy covering the Property are assignable to Purchaser and will continue
pending restoration and repair of the damage or destruction.
     In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of fifteen (15) days after Purchaser is notified by Seller of such
damage or destruction (which Seller shall provide, in writing, promptly after
Seller becomes aware of such damage or destruction), or the Closing Date, but in
no event less than ten (10) days after Purchaser is notified by Seller of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Purchaser the full 10-day period to make such election): (i) terminate this
Agreement, whereupon Escrow Agent shall immediately return the Earnest Money to
Purchaser, or (ii) proceed to close under this Agreement, receive (and Seller
will assign to Purchaser at the Closing Seller’s rights under insurance policies
to receive) any insurance proceeds (including any rent loss insurance applicable
to the period on or after the Closing Date) due Seller as a result of such
damage or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and

34



--------------------------------------------------------------------------------



 



assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller’s insurers.
For purposes of this Agreement “material damage or destruction” shall mean all
instances of damage or destruction that are not immaterial, as defined herein.
     8.2. Condemnation. If, prior to the Closing, all or any part of the
Property is taken by eminent domain or condemnation (or sale in lieu thereof),
or if Seller has received written notice that any condemnation action or
proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
prompt written notice of such Taking. In the event of any immaterial Taking with
respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of a Property: (i) which
do not result in a taking of any portion of the building structure of the
building occupied by tenants on the Property; (ii) which do not result in a
decrease in the number of parking spaces at the Property (taking into account
the number of additional parking spaces that can be provided within 180 days of
such Taking); and (iii) which are not so extensive as to allow a tenant to
terminate its Lease or abate or reduce rent payable thereunder unless business
loss or rent insurance (subject to applicable deductibles) or condemnation award
proceeds shall be available in the full amount of such abatement or reduction,
and Purchaser shall receive a credit at Closing for such deductible amount on
account of such Taking.
     In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within fifteen
(15) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 8.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking “ shall mean all
instances of a Taking that are not immaterial, as defined herein.
     If Purchaser does not elect to, or has no right to, terminate this
Agreement in accordance herewith on account of a Taking, this Agreement shall
remain in full force and effect and the sale of the Property contemplated by
this Agreement, less any interest taken by eminent domain or condemnation, or
sale in lieu thereof, shall be effected with no further adjustment and without
reduction of the Purchase Price, and at the Closing, Seller shall assign,
transfer, and set over to Purchaser all of the right, title, and interest of
Seller in and to any awards applicable to the Property that have been or that
may thereafter be made for such Taking. At such time as all or a part of the
Property is subjected to a bona fide threat of condemnation and Purchaser shall
not have elected to terminate this Agreement as provided in this Section 8.2,
(i) Purchaser shall thereafter be permitted to participate in the proceedings as
if Purchaser were a party to the

35



--------------------------------------------------------------------------------



 



action, and (ii) Seller shall not settle or agree to any award or payment
pursuant to condemnation, eminent domain, or sale in lieu thereof without
obtaining Purchaser’s prior written consent thereto in each case.
ARTICLE 9.
DEFAULT AND REMEDIES
     9.1. Purchaser’s Default. If Purchaser fails to consummate this transaction
for any reason other than Seller’s default, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole and
exclusive remedy hereunder, to terminate this Agreement and to receive and
retain the Earnest Money as full liquidated damages for such default of
Purchaser, the parties hereto acknowledging that it is impossible to estimate
more precisely the damages which might be suffered by Seller upon Purchaser’s
default, and that said Earnest Money is a reasonable estimate of Seller’s
probable loss in the event of default by Purchaser. The retention by Seller of
said Earnest Money is intended not as a penalty, but as full liquidated damages.
The right to retain the Earnest Money as full liquidated damages is Seller’s
sole and exclusive remedy in the event of default hereunder by Purchaser, and
Seller hereby waives and releases any right to (and hereby covenants that it
shall not) sue the Purchaser: (a) for specific performance of this Agreement, or
(b) to recover actual damages in excess of the Earnest Money. The foregoing
liquidated damages provision shall not apply to or limit Purchaser’s liability
for Purchaser’s obligations under Sections 3.1(c), 3.4 and 11.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorney’s fees and
costs of Seller to enforce the provisions of this Section 9.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds Seller’s actual damages or
that its retention by Seller constitutes a penalty and not agreed upon and
reasonable liquidated damages.
     9.2. Seller’s Default. If Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Seller or Purchaser as expressly
provided herein, Purchaser shall be entitled, as its sole and exclusive remedy,
either (a) to receive the return of the Earnest Money from Escrow Agent, which
return shall operate to terminate this Agreement and release Seller from any and
all liability hereunder, or (b) to enforce specific performance of Seller’s
obligation to execute and deliver the documents required to convey the Property
to Purchaser in accordance with this Agreement; it being specifically understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Seller hereunder. Purchaser expressly waives its
rights to seek damages in the event of Seller’s default hereunder; provided,
however, if the remedy of specific performance is not legally available to
Purchaser due to an intentional breach by Seller or due to Seller’s transfer of
the Property to a third party, Purchaser shall be entitled to pursue its actual
damages as a result of such breach (but not consequential, indirect or punitive
damages). Purchaser shall be deemed to have elected to terminate this Agreement
and to receive a return of the Earnest Money from Escrow Agent if Purchaser
fails to file suit for specific performance against Seller in a court having
jurisdiction in the county and state in which the Property is located, on or
before one hundred twenty (120) days following the date upon which the Closing
was to have occurred.

36



--------------------------------------------------------------------------------



 



ARTICLE 10.
ASSIGNMENT
     10.1. Assignment. Subject to the next following sentence and to
Section 13.16, this Agreement and all rights and obligations hereunder shall not
be assignable by any party without the written consent of the other.
Notwithstanding the foregoing to the contrary, this Agreement and Purchaser’s
rights hereunder may be transferred and assigned to any entity controlled by
Purchaser. Any assignee or transferee under any such assignment or transfer by
Purchaser as to which Seller’s written consent has been given or as to which
Seller’s consent is not required hereunder shall expressly assume all of
Purchaser’s duties, liabilities and obligations under this Agreement by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. No assignment or transfer shall relieve the original
Purchaser of any duties or obligations hereunder, and the written assignment and
assumption instrument shall expressly so provide. For purposes of this
Section 10.1, the term “control” shall mean the ownership of at least fifty
percent (50%) of the applicable entity. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.
ARTICLE 11.
BROKERAGE COMMISSIONS
     11.1. Broker. Upon the Closing, and only in the event the Closing occurs,
Seller shall pay a brokerage commission to CB Richard Ellis, Inc. (the “Broker”)
pursuant to a separate agreement between Seller and Broker. Broker is
representing Seller in this transaction. Seller shall and does hereby indemnify
and hold Purchaser harmless from and against any and all liability, loss, cost,
damage, and expense, including reasonable attorneys’ fees actually incurred and
costs of litigation, Purchaser shall ever suffer or incur because of any claim
by any agent, salesman, or broker, whether or not meritorious, for any fee,
commission or other compensation with regard to this Agreement or the sale and
purchase of the Property contemplated hereby, and arising out of any acts or
agreements of Seller, including any claims asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 11.1 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.
ARTICLE 12.
INDEMNIFICATION

37



--------------------------------------------------------------------------------



 



     12.1. Indemnification by Seller. Following the Closing and subject to
Sections 12.3 and 12.4, Seller shall indemnify and hold Purchaser, and its
affiliates, members, managers and partners, and the members, managers, trustees,
beneficiaries, partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing, including, specifically,
but not by limitation, Equity Office Properties Trust, EOP Operating Limited
Partnership and Equity Office Management, L.L.C. (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document or in any Seller
Estoppel, and (b) any breach of any covenant of Seller contained in this
Agreement which survives the Closing or in any Closing Document or in any Seller
Estoppel (including specifically, but not limited to, the agreement to reprorate
pursuant to Section 6.4). By its execution of the Joinder attached to and made a
part of this Agreement, Cousins hereby agrees to satisfy any actual and valid
liability of Seller to Purchaser after Closing which arises under this Agreement
up to but not in excess of the Cap Limitation in the event Seller has dissolved
or does not have sufficient assets to satisfy such liability. Except for the
undertakings of Cousins pursuant to the Joinder, no Seller-Related Entity, or
any entity that becomes a Seller-Related Entity, shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Purchaser, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability.
     12.2. Indemnification by Purchaser. Following the Closing and subject to
Section 12.4, Purchaser shall indemnify and hold Seller, and its affiliates,
members, managers and partners, and the members, managers, trustees,
beneficiaries, partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing, including specifically, but
not by limitation, Cousins (collectively, “Seller-Related Entities”) harmless
from any and all Losses arising out of, or in any way relating to (a) any breach
of any representation or warranty by Purchaser contained in this Agreement or in
any Closing Document, and (b) any breach of any covenant of Purchaser contained
in this Agreement which survives the Closing or in any Closing Documents
(including specifically, but not limited to, the agreement to reprorate pursuant
to Section 6.4).
     12.3. Limitations on Indemnification. Notwithstanding the foregoing
provisions of Section 12.1, (a) Seller shall not be required to indemnify
Purchaser or any Purchaser Related Entities under this Agreement unless the
aggregate of all amounts for which an indemnity would otherwise be payable by
Seller under Section 12.1 above exceeds the Basket Limitation (in which event
Seller’s indemnity shall be for all such amounts), (b) in no event shall the
liability of Seller with respect to the indemnification provided for in
Section 12.1 above exceed in the aggregate the Cap Limitation, (c) if prior to
the Closing, Purchaser obtains knowledge of any inaccuracy or breach of any
representation, warranty or covenant of Seller contained in this Agreement (a
“Purchaser Waived Breach”) and nonetheless proceeds with and consummates the

38



--------------------------------------------------------------------------------



 



Closing, then Purchaser and any Purchaser-Related Entities shall be deemed to
have waived and forever renounced any right to assert a claim for
indemnification under this Article 12 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Seller set forth in Section 6.3, Section 6.4, or Section 11.1 of this Agreement.
     12.4. Survival. The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive for a period of one
(1) year after the Closing unless a longer or shorter survival period is
expressly provided for in this Agreement, or unless on or before the date that
is one (1) year following the Closing, Purchaser or Seller, as the case may be,
delivers written notice to the other party of such alleged breach specifying
with reasonable detail the nature of such alleged breach and files an action
with respect thereto within one hundred twenty (120) days after the giving of
such notice.
     12.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement for any Closing Document which survives the Closing
shall be the indemnifications provided for under Sections 3.1(c), Section 11.1
and this Article 12.

39



--------------------------------------------------------------------------------



 



ARTICLE 13.
MISCELLANEOUS
     13.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

     
     PURCHASER:
  TX-Frost Tower Limited Partnership
 
   
 
  c/o Equity Office Management, L.L.C.
 
  Two North Riverside Plaza
 
  Suite 2100
 
  Chicago, Illinois 60606
 
  Attention: David Weinberg
 
  Facsimile: (312) 279-9826
 
   
     with a copy to:
  TX-Frost Tower Limited Partnership
 
  c/o Equity Office Management, L.L.C.
 
  Two North Riverside Plaza
 
  Suite 2100
 
  Chicago, Illinois 60606
 
  Attention: Jeffrey S. Arnold
 
  Facsimile: (312) 559-5209
 
   
     SELLER:
  Cousins Properties Texas LP
 
  c/o Cousins Properties Incorporated
 
  2500 Windy Ridge Parkway
 
  Suite 1600
 
  Atlanta, Georgia 30339-5683
 
  Attention: Corporate Secretary
 
  Facsimile: (770) 303-2893
 
   
     with a copy to:
  Cousins Properties Texas LP
 
  401 Congress Avenue
 
  Suite 1190
 
  Austin, TX 78701
 
  Attn: Tim Hendricks
 
  Facsimile: (512) 477-3940

40



--------------------------------------------------------------------------------



 



     
     with a copy to:
  Troutman Sanders LLP
 
  Bank of America Plaza
 
  600 Peachtree Street, N.E. — Suite 5200
 
  Atlanta, Georgia 30308
 
  Attn: James W. Addison
 
  Facsimile: (404) 962-6500

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt or
upon refusal of delivery, and (iii) sent by facsimile transmission shall be
deemed effectively given or received on the day of such electronic transmission
of such notice and confirmation of such transmission if transmitted and
confirmed prior to 5:00 p.m. Central time on a Business Day and otherwise shall
be deemed effectively given or received on the first Business Day after the day
of transmission of such notice and confirmation of such transmission.
     13.2 Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.
     13.3 Time Periods. If the time period by which any right, option, or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday, or holiday, then such time period shall be
automatically extended through the close of business on the next regularly
scheduled Business Day.
     13.4 Publicity. The parties agree that, prior to Closing, except as may be
required by law and except as hereinafter provided, no party shall, with respect
to this Agreement and the transactions contemplated hereby, contact or conduct
negotiations with public officials, make any public announcements or issue press
releases regarding this Agreement or the transactions contemplated hereby to any
third party without the prior written consent of the other party hereto. Seller
and Purchaser shall each have the right to approve the press release of the
other party issued in connection with the Closing, which approval shall not be
unreasonably withheld; provided, however, that the inclusion of the following
information shall be expressly permitted in a press release of either party
without the consent of the other party: a description of the Property, the
Purchase Price, the name of the other party and the Closing Date. No party shall
record this Agreement or any notice hereof. Notwithstanding anything to the
contrary contained herein, (i) Purchaser may also make disclosures in accordance
with, or as required by, the disclosure requirements applicable to Equity Office
Properties Trust (the “Trust”), which is an indirect parent of Purchaser, or its
affiliates, due to the Trust’s status as a publicly-held company listed on the
New York Stock Exchange or any other securities exchange (an “Exchange”)
(including, but not limited to, any disclosures in accordance with, or as
required by, the rules of, or any listing agreement with, an Exchange) and
(ii) Seller may also make disclosures in accordance with, or as required by, the
disclosure requirements applicable to Cousins, which is

41



--------------------------------------------------------------------------------



 



an indirect parent of Seller, due to Cousins’ status as a publicly-held company
listed on an Exchange (including, but not limited to, any disclosures in
accordance with, or as required by, the rules of, or any listing agreement with,
an Exchange).
     13.5 Intentionally Omitted.
     13.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
     13.7 Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
     13.8 Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to each of the respective tenants under
the Leases and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Service Contracts and Commission
Agreements Purchaser has assumed at Closing. The provisions of this Section
shall survive the Closing.
     13.9 Access to Records Following Closing. Purchaser agrees that for a
period of two (2) years following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser, to
examine and review at Purchaser’s office (or, at Purchaser’s election, at the
Property), the books and records relating to the ownership and operation of the
Property which were delivered by Seller to Purchaser at the Closing to the
extent still in Purchaser’s possession; provided nothing contained herein shall
obligate Purchaser in any way to retain such books and records. Likewise, Seller
agrees that for a period of two (2) years following the Closing, Purchaser shall
have the right during regular business hours, on five (5) days’ written notice
to Seller, to examine and review at Seller’s office, all books, records and
files, if any, retained by Seller relating to the ownership and operation of the
Property by Seller prior to the Closing. The provisions of this Section shall
survive the Closing for a period of two (2) years after the Closing Date.
     13.10 Submission to Jurisdiction. Each of Purchaser and Seller irrevocably
submits to the jurisdiction of (a) the District Court of Travis County, Texas
located in Austin, Texas, and (b) the United States District Court for the
Western District of Texas for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of Purchaser and Seller further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be

42



--------------------------------------------------------------------------------



 



effective service of process for any action, suit or proceeding in Texas with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each of Purchaser and Seller
irrevocably and unconditionally waives trial by jury and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (a) the District Court of Travis County, Texas located in Austin,
Texas, and (b) the United States District Court for the Western District of
Texas, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
     13.11 Entire Agreement . Except as provided in this Section 13.11, this
Agreement contains the entire agreement of the parties hereto, and no
representations, inducements, promises, or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect. The
terms and provisions of that certain Access Agreement dated July 27, 2006, and
that certain Confidentiality Agreement dated May 26, 2006 by and between Seller
and Purchaser are hereby incorporated herein and shall remain in full force and
effect, except that, to the extent of any conflict or inconsistency between the
terms of said Access and Confidentiality Agreement and this Agreement, the terms
of this Agreement shall govern and control.
     13.12 General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. Any amendment to this Agreement shall not be binding upon
Seller or Purchaser unless such amendment is in writing and executed by both
Seller and Purchaser. Subject to the provisions of Section 10.1 hereof, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives,
successors, and permitted assigns. Time is of the essence in this Agreement. The
headings inserted at the beginning of each paragraph are for convenience only,
and do not add to or subtract from the meaning of the contents of each
paragraph. This Agreement shall be construed and interpreted under the laws of
the State of Texas. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.
     13.13 Attorney’s Fees. If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default under this Agreement, the prevailing party in
such action shall be entitled to recover court costs and reasonable attorney’s
fees actually incurred from the other.
     13.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.

43



--------------------------------------------------------------------------------



 



     13.15 Effective Agreement. The submission of this Agreement for examination
is not intended to nor shall constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.
     13.16 Section 1031 Exchange. Either Purchaser, Seller or both may elect
that its transfer or acquisition of the Property occur as part of a tax-deferred
exchange under Section 1031 of the Internal Revenue Code, including a reverse
exchange. Each of Purchaser and Seller shall cooperate with the other and shall
sign all documents reasonably necessary to accomplish any exchange (including
assignment of Purchaser’s rights in this Agreement and delivery of the deed to a
third party or facilitator), provided the cooperating party incurs no additional
expense (above ordinary copying, transmittal and document review time) and no
liability, and the Closing is not delayed, as a result thereof.
[Signatures commence on following page]

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day, month and year first above written.

                      SELLER:
 
                    COUSINS PROPERTIES TEXAS LP,
a Texas limited partnership
 
                    By:   Cousins Texas GP Inc., a Georgia corporation, its
general partner
 
                             By:   /s/ Craig B. Jones            
 
             Name:   Craig B. Jones              Title:   Executive Vice
President & Chief Administrative Officer
 
                    PURCHASER:     TX-FROST TOWER LIMITED PARTNERSHIP, a
Delaware limited partnership
 
                    By:   TX-Frost Tower GP, L.L.C., a Delaware limited
liability company, its general partner
 
                        By:   Equity Office Management, L.L.C., a Delaware
limited liability company, its non-member manager
 
               
 
          By:   /s/ David Weinberg
 
             
 
 
          Name:   David Weinberg
 
          Title:   Vice President — Investments

45



--------------------------------------------------------------------------------



 



JOINDER OF COUSINS PROPERTIES INCORPORATED
     The undersigned, Cousins Properties Incorporated, a Georgia corporation,
hereby joins in this Agreement solely and exclusively for the purpose of
obligating itself, jointly and severally with Cousins Properties Texas LP, a
Texas limited partnership, for the indemnification obligations of Seller under
Article 12 of this Agreement.

              COUSINS PROPERTIES INCORPORATED,
a Georgia corporation
 
       
 
  By:   /s/ Craig B. Jones
 
     
 
 
  Name:   Craig B. Jones
 
  Title:   Executive Vice President & Chief Administrative Officer
 
       

46